Citation Nr: 1705189	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-28 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than adjustment disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and spouse



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1993 to June 1997, and from January 2002 to July 2004.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In July 2015, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

In a November 2015 decision, the Board granted an initial disability rating of 20 percent for lumbar spine DDD disease from May 3, 2010 to May 15, 2014, denied an initial disability rating in excess of 20 percent for the entire rating period, denied service connection for tinnitus and a cervical spine disability, and remanded the issue of service connection for PTSD.  The Veteran appealed the portion of the Board's decision denying service connection for tinnitus and a cervical spine disability to the United States Court of Appeals for Veterans Claims (Court or CAVC).  The Board's decision was partially vacated pursuant to a July 2016 Joint Motion for Partial Remand (Joint Motion) on the basis of agreement that the Board failed to ensure that VA satisfied the duty to assist in providing an adequate medical examination and attempting to obtain relevant in-service clinical records.  The parties to the Joint Motion noted that the Veteran did not dispute the Board's denial of an initial disability rating in excess of 20 percent for the lumbar spine disability for the entire rating period.

The issues of entitlement to service connection for tinnitus and a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to hostile military activity while serving in Southwest Asia.

2.  The current PTSD diagnosis is related to the in-service stressor event of exposure to weapons fire by a treating VA psychologist. 

3.  The currently diagnosed other specified depressive disorder was caused by the service-connected other specified trauma and stressor-related disorder.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for other specified depressive disorder, as secondary to the service-connected other specified trauma and stressor-related disorder, are met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  For reasons explained below, the Board is granting service connection for PTSD and other specified depressive disorder.  Given the favorable outcome of the appeal adjudicated herein, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with PTSD and depressive disorder, in addition to the already service-connected adjustment disorder.  Because neither PTSD nor depressive disorder is a "chronic disease" under 38 C.F.R. § 3.309(a), and neither is not manifested by a psychosis, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010; therefore, it is applicable to the current appeal.  Prior to the amendment, the evidence had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. 
§ 3.304(f) (in effect prior to July 13, 2010).  

Under the amended 38 C.F.R. 3.304(f), a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity; 
(2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3). 


Service Connection Analysis

The Veteran contends that he currently has PTSD due to in-service claimed stressor event of being exposed to a near friendly fire.  He does not contend, and the evidence does not show, that he had combat service or witnessed any death or serious injury during service.  

In the January 2011 rating decision, service connection for adjustment disorder with anxiety and physical concerns was established with a 0 percent rating effective from May 3, 2010.  The RO awarded service connection based on the November 2010 VA medical opinion that the psychiatric diagnosis of adjustment disorder with anxiety and physical concerns was at least as likely as not associated with the Veteran's service in Kuwait and other demanding work schedules.  The November 2010 VA examiner opined that the psychiatric symptoms reported did not have the intensity, frequency, or severity to warrant a diagnosis of PTSD.  

After review of the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's claimed stressor events related to the fear of hostile military activity during his service are consistent with the places, types, and circumstances of the service.  The DD Form 214 shows a military occupational specialty (MOS) of unit supply non-commissioned officer during the service, which is not a MOS typically associated with hostile military activity; however, the Veteran has reported exposure to weapons fire while stationed in Kuwait in 1995, and the evidence of record does not contradict the Veteran's account of the in-service stressor event.  Because the identified stressor of exposure to weapons fire is related to a fear of hostile military activity, and is consistent with the circumstances of the Veteran's service while located in Kuwait in 1995, the Board finds that the Veteran's lay statements are sufficient to establish the occurrence of the identified in-service stressor event of exposure to weapons fire during active service.  See 38 C.F.R. §3.304(f) (2016).

The Board next finds that the evidence is in equipoise on the question of whether the Veteran has a current diagnosis of PTSD related to the in-service stressor event of exposure to weapons fire while stationed in Kuwait.  As explained below, there are conflicting medical opinions of record regarding the question of whether the Veteran has a PTSD diagnosis related to service.  

The November 2010 and December 2016 VA medical opinions weigh against the appeal.  After performing a thorough mental health interview and examination of the Veteran, the December 2016 VA PTSD examiner opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5.  The December 2016 VA PTSD examiner explained that the Veteran met the criteria for other specified trauma and stressor-related disorder, which was a continuation of the service-connected chronic adjustment disorder and changed to conform to DSM-5.  The December 2016 VA PTSD examiner further wrote that the other specified trauma and stressor-related disorder diagnosis captured aspects of symptoms that may be related to PTSD that is related to non-military events and was essentially a subclinical PTSD diagnosis.  The November 2010 VA PTSD examiner similarly opined that the Veteran did not have psychiatric symptoms of the intensity, frequency, or severity to warrant a PTSD diagnosis under DSM-IV.

In support of the appeal, the Veteran provided a January 2017 medical opinion from a treating VA psychologist.  In the January 2017 medical opinion, the treating VA psychologist wrote that the Veteran had received psychiatric treatment on 15 occasions since September 2015 and had been diagnosed with PTSD.  The treating VA psychologist linked the PTSD diagnosis to service, to include the in-service stressor event of exposure to weapons fire while stationed in Kuwait.

The November 2010 and December 2016 VA PTSD examiners, as well as the January 2017 VA treating psychologist, have specialized training and expertise in the area of psychiatric disorders, and had adequate facts and data to determine whether the Veteran has a current PTSD diagnosis.  In consideration of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD under 38 C.F.R. § 3.304(f)(3) have been met.


Additionally, the evidence is in equipoise on the question of whether the current other specified depressive disorder is causally related to service.  The January 2017 medical opinion from the treating VA psychologist notes that the Veteran is diagnosed with depression/anxiety, in addition to PTSD.  After review of the record and interview and examination of the Veteran, the December 2016 VA examiner opined that the Veteran met the criteria for other specified depressive disorder.  The December 2016 VA examiner further opined that the depressive disorder was as likely as not proximally related to the other specified trauma and stressor-related disorder.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for other specified depressive disorder under 
38 C.F.R. § 3.310 are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

When implementing this Board decision to grant service connection for both PTSD and depressive disorder, the RO will rate the PTSD and depressive disorder together with the previously service-connected adjustment disorder with anxiety and provide one rating based on all the Veteran's psychiatric impairment.  The General Formula for Rating Mental Disorders at 38 C.F.R. §  4.130 (2016) provides that all service-connected psychiatric disabilities and symptoms, including PTSD symptoms and depression, are to be rated together; thus, the Veteran would not be entitled to separate and additional ratings for symptoms of depression and PTSD, apart from the already service-connected adjustment disorder with anxiety, as 38 C.F.R. § 4.14 (2016) provides that rating such manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  See VAOGCPREC 23-97; see also Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that a separate rating may be granted for a "distinct and separate" disability "when none of the symptomatology . . . is duplicative . . . or overlapping.").  That is, a claimant may not be compensated 

twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).


ORDER

Service connection for PTSD and depressive disorder is granted. 


REMAND

Service Connection for Tinnitus and Cervical Spine Disability

The July 2016 Joint Motion orders the Board to obtain a supplemental VA medical opinion that discusses the service treatment records documenting the Veteran's history of ear infections and the likelihood of any nexus relationship to tinnitus, as well as potentially relevant service treatment records for the period from January 2002 through December 2003 from the Evans Army Community Hospital; therefore, a remand is needed.

Accordingly, the issues of service connection for tinnitus and a cervical spine disability are REMANDED for the following actions:

1.  Obtain any records pertaining to the reported treatment from January 2002 through December 2003 at the Evans Army Community Hospital in Fort Carson, Colorado, and associate them with the record.  

Any and all negative responses should be properly documented in the record, and the procedures outlined in 38 C.F.R. § 3.159(e) should be followed.

2.  Obtain a supplemental medical opinion from the November 2010 VA medical examiner who examined tinnitus (or another appropriate medical professional, if the examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should state, for each diagnosis, an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that tinnitus had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein.  The examiner should explain the answer.  

For the purpose of providing the medical opinion, the examiner should discuss the significant of the following service treatment records: (1) the January 1995 assessment of dizziness/ear infection; (2) the April 2003 possible ear infection with pain, popping, and fluid behind the right ear; (3) and June 2003 diagnosis of serous otitis media.  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

3.  Thereafter, readjudicate the remanded issues.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeals must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


